s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                            May 1, 2014

                                       No. 04-14-00194-CV

                            DTND SIERRA INVESTMENTS, LLC,
                                       Appellant

                                                  v.

                                        COMPASS BANK,
                                           Appellee

                   From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-18326
                        Honorable John D. Gabriel, Jr., Judge Presiding


                                          ORDER
        The clerk’s record was due to be filed with this court by April 21, 2014. See TEX. R. APP.
P. 35.1. On April 30, 2014, the Bexar County district clerk notified this court that Appellant has
failed to pay the clerk’s fee for preparing the record and Appellant is not entitled to a free clerk’s
record.
       Therefore, we ORDER Appellant to provide written proof to this court within TEN
DAYS of the date of this order that (1) the clerk’s fee has been paid or arrangements have been
made to pay the clerk’s fee, or (2) Appellant is entitled to appeal without paying the clerk’s fee.
If Appellant fails to respond within the time provided, this appeal will be dismissed for want of
prosecution. See id. R. 37.3(b).


                                                       _________________________________
                                                       Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of May, 2014.


                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court